Citation Nr: 0106238	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-22 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective, prior to April 28, 1997 for 
dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had recognized military service from March 1941 
to June 1946 and an additional period of active service from 
September 1946 to May 1948.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The RO granted entitlement to service 
connection for the cause of the veteran's death, and to basic 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

The record shows that the appellant in June 2000 withdrew her 
previous request for a travel Board hearing at the RO, and 
asked that the case be sent to the Board for a decision.  


FINDINGS OF FACT

1.  There were no service-connected disabilities at the time 
of the veteran's death in December 1985; the RO in September 
1985 had denied entitlement to service connection for 
beriberi heart disease.

2.  The February 1995 determination wherein the RO denied 
entitlement to death pension rather than service-connected 
death compensation was not appealed; the RO had received the 
appellant's claim for VA death benefits in November 1994.

3.  The March 1997 RO determination that denied entitlement 
to DIC under liberalizing VA regulation issued in July 1994, 
but effective from August 1993, was not timely appealed; the 
claim had been received in October 1996.

4.  On November 17, 1997, the RO received a letter from the 
appellant to a United States Senator that referred to 
evidence in support of her claim was an informal application 
to reopen.

5.  The RO in July 1998 reviewed the appellant's death 
compensation claim and granted service connection for the 
cause of the veteran's death based upon additional evidence, 
and determined that the effective date for entitlement to DIC 
was April 28, 1997, a year prior to the date of receipt of 
the appellant's reopened claim.


CONCLUSION OF LAW

The criteria for an effective date for entitlement to DIC 
retroactive to November 17, 1996 have been met.  38 U.S.C.A. 
§§ 5107, 5110 7105, (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 3.114, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The honorable discharge certificate for the veteran's 
recognized service from March 1941 to April 1945 shows he was 
a participant in the Bataan and Philippine battles and 
campaigns.  It was noted that he was entitled to special 
consideration under "(Project J)" and for "Recovered US 
Military Personnel".  

On a VA benefit application received in June 1972, the 
veteran reported that he had been a prisoner of war (POW) of 
the Japanese government from "5-9-41 6-13-41".  

The RO granted entitlement to nonservice-connected disability 
pension from late 1972.  Thereafter, in 1980, the RO denied 
service connection for hypertension.  In a 1982 rating 
decision, the RO conceded his POW status, noting that fire 
related destruction of records prevented verification.  

In a January 1983 letter to VA, the veteran claimed that he 
had beriberi heart disease from his POW confinement.  The RO 
in September 1985 denied the claim after a review of a VA POW 
protocol examination, an extensive record of treatment from 
military and private sources beginning in the early 1970's, 
and statements from service comrades.  The RO issued written 
notice to the veteran in October 1985.

There is a VA report of contact in December 1985 that noted 
the appellant had visited the office to report the veteran's 
death.

The appellant was next heard from in November 1994, when she 
filed a claim for VA death benefits.  A report of contact in 
February 1995 indicated that she had come in to file a claim 
for death pension and provided income information.  A RO 
letter later in the month advised her the claim had been 
denied, and that there was no indication that the veteran's 
death was related to active military service.  She was given 
information regarding her appeal rights.  In August 1996, she 
wrote to the RO for a copy of the denial letter she had been 
sent, and in September 1996 she wrote to the RO to obtain a 
copy of the veteran's claims file.  

In October 1996, the appellant asked the RO to review her DIC 
claim in view of the new liberalizing interpretation of the 
rules regarding former POWs.  She provided a copy of the 
veteran's death certificate that showed his death was the 
result of a cerebrovascular accident due to or as a 
consequence of hypertension.  Chronic obstructive pulmonary 
disease listed as "other significant condition".  She 
supplemented the record with duplicate records.  

The RO also reviewed information regarding the veteran's 
claimed POW status, and concluded for the record that POW 
internment should be considered as having been from May 6, 
1942 to June 13, 1942.  The RO obtained a medical opinion 
that, in essence, found no causal relationship between the 
POW period and his hypertension, cerebrovascular accident or 
cerebral arteriosclerosis.

The RO in March 1997 denied entitlement to service connection 
for the cause of the veteran's death.  A copy of the decision 
was sent to the appellant with the March 1997 notice letter.  
The RO received her November 1997 letter to a Member of the 
United States Senate the same month.  In her letter she asked 
for assistance with her claim and enclosed a January 1997 VA 
letter advising her that the claim had been received and was 
being considered.  She also mentioned comments from Dr. JM 
regarding the claim.

The appellant's written statement dated April 27, 1998 
expressed disagreement with the denial of DIC award letter 
dated "3/10/98".  Her letter was received at the RO on the 
following day in April 1998.  Her letter in May 1998 was 
submitted with letters in support of her claim from a 
physician, JM, M.D., and one signed by the appellant and 
other family members. 

The RO in July 1998 considered this evidence, and noted its 
significance, when it issued a decision to grant service 
connection for the cause of the veteran's death.  The August 
1998 notice letter advised her that the DIC payment would 
commence in May 1997.  Her letter of September 1998 disagreed 
with the effective date and in essence argued for an 
effective date in 1980.  She was issued a statement of the 
case in October 1999, and in her appeal to the Board in 
November 1999, she argued that the effective date should 
coincide with the 1993 change in legislation. 


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate review. If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:

Avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, any 
other nutritional deficiency, psychosis (all the foregoing 
added at 35 Fed. Reg. 18281, Dec. 1, 1970), any of the 
anxiety states, dysthymic disorder (or depressive neurosis), 
organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes.  

Note: For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c).  The amendment to section 3.309 adding 
that beriberi heart disease included ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity was effective August 24, 1993.  59 
Fed. Reg. 35464-465 (July 12, 1994).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the 
Board of Veterans' Appeals which was not considered by the 
Board in its decision and was referred to the agency of 
original jurisdiction for consideration as provided in Sec. 
20.1304(b)(1) of this chapter.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished.

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation. If it is not indicated that any person would be 
entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate 
application form will be forwarded to the preferred 
dependent. Notice of the time limit will be included in 
letters forwarding applications for benefits.  38 C.F.R. 
§ 3.150.



A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). 

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by Sec. 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. (See Sec. 3.400(c) concerning effective 
dates of awards.)

A claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits, and a 
claim by a surviving spouse or child for death pension will 
be considered to be a claim for death compensation or 
dependency and indemnity compensation and accrued benefits.  
38 C.F.R. § 3.152.

"Notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  38 C.F.R. § 3.1(q).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. In the case of 
liberalizing laws and Department of Veterans Affairs issues, 
see § 3.114.  38 U.S.C.A § 5110; 38 C.F.R. 
§§ 3.400(c)(4), 3.400(p).

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).


Analysis

In summary, the RO granted payment of DIC benefits from April 
1997 based upon consideration of a reopened claim for DIC, 
which the appellant filed formally in April 1998.  DIC was 
paid from the month immediately following the April 1997 
effective date.  38 U.S.C.A. § 5111.  

This would be correct unless there was a pending claim for 
DIC earlier and the circumstances were such that a correct 
application of 38 C.F.R. § 3.152 and other applicable 
regulatory criteria to the evidence could support an earlier 
effective date for her DIC entitlement.  

In summary, she does not assert having been misinformed by VA 
in 1985 when she advised VA of her husband's death.  She has 
offered no recollection of inadequate assistance on VA's part 
at any time.  The Board will point out that, in general, it 
appears well settled that erroneous advice of a government 
employee cannot estop the government from denying benefits.  
See, for example, Bone v. Brown, 9 Vet. App. 446 (1996); 
Walker v. Brown, 8 Vet. App. 356 (1995).  

Nor does it appear from the record or argument that there was 
any irregularity in VA's administrative process or grave 
procedural error to render earlier decisions or the March 
1997 RO decision nonfinal. See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)), Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  It appears that the RO in 1985 did 
not furnish claim forms based on no apparent entitlement at 
the time.  38 C.F.R. § 3.150.  Regarding grave procedural 
error see, for example, Tetro v. Gober, 14 Vet. App. 100 
(2000).  

As for any general notification duties on VA's part regarding 
changed regulations issued in 1994, the Board has not been 
directed to any case law imposing such a duty on VA. Cf. 
Costantino v. West, 12 Vet. App. 517, 520-21 (1999) and Wells 
v. Principi, 3 Vet. App. 307 (1992).  Pertinent to a DIC 
claim, the Board will point out that the VA General Counsel 
in VAOPGCPREC 17-95 held, in essence, that the doctrine of 
equitable tolling may not be applied solely for the purpose 
of granting an earlier effective date for an award, when 
tolling is not necessary to preserve the underlying claim.  
The VA General Counsel noted that a DIC claim may be brought 
at any time with the amount of the award governed by 
applicable effective date provisions.

The Board cannot overlook the holding in Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992).  The appellant seeks 
entitlement to coincide with the effective date for 
liberalizing law in 1993.  And, given the facts of this case, 
the Board believes her entitlement should be earlier than 
established by the RO, although not from 1993.  

A claim by a surviving spouse or child for death pension 
shall be considered to be a claim for DIC and accrued 
benefits.  38 U.S.C.A. § 5101.  Under 38 C.F.R. § 5103(a), if 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the claimant 
shall be notified of the evidence necessary to complete the 
application.  

In Isenhart the Court held that the statutory obligations 
were evident in 38 C.F.R. § 3.152(b)(1), where a claim for 
death pension will be considered to be a claim for DIC, and 
38 C.F.R. § 3.109(a) which provides that a claimant will be 
notified of the evidence necessary to complete an incomplete 
application. 

The Court observed that the language of the relevant 
statutory and regulatory provisions was clear and 
unambiguous.  The Court held pertinently that the statute did 
not give the Secretary an option or allow the VA Secretary to 
delve into the intent of the claimant or allow a claimant to 
make an election.  Thus, as a matter of law, a claim for DIC 
is considered as a claim for pension and a claim for death 
pension shall be considered a claim for DIC.  Id at 179.  The 
question of appellant's intent in not claiming that the 
veteran's death was service-connected in 1994 is not 
determinative since VA was obligated to consider and to 
adjudicate both claims. 

However, the Board finds that VA apparently did consider both 
bases for entitlement as evidenced by the VA letter in 
February 1995 that served as notice that the veteran's death 
was not service-connected and that the appellant did not meet 
criteria for death pension or accrued benefits.  Thus it 
appears that the RO was mindful that the death benefit 
regulation, unlike the corresponding regulation for 
disability compensation and pension claims, did not 
contemplate discretion in the development of DIC and death 
pension claims.  See, Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), 38 C.F.R. § 3.151.  Thus, irrespective of her intent, 
VA was obligated to consider both claims.  Blount v. West, 11 
Vet. App. 34, 36-37 (1998); Isenhart, 3 Vet. App. at 180.  
There is no evidence that an appeal was filed following 
notification of the determination in 1995.  The record shows 
that after the appellant was notified by letter dated in 
early 1995, there is no correspondence of record that could 
reasonably be interpreted as expressing disagreement with the 
RO's action or otherwise seeking to reopen the claim until 
late in 1996.  



The Board believes that the appellant did not timely appeal 
the March 1997 decision wherein the RO considered the revised 
regulation for ischemic heart disease in a former POW.  Her 
disagreement with this decision was not timely as reflected 
in the date she completed the correspondence that she styled 
as a notice of disagreement and the date the RO received it.  
The RO accepted this letter as an application to reopen and 
assigned the effective date for DIC based upon this date and 
the application of 38 C.F.R. § 3.114.  

The Board has stated previously that the record supported an 
earlier effective date.  This is based upon the date of 
receipt in November 1997 of the Congressional correspondence 
with the appellant's letter regarding her claim.  Under 
38 C.F.R. § 3.155(c), this correspondence serves as an 
informal claim to reopen since a formal application had been 
filed previously and denied, and the April 1998 letter was 
received within a year of the November 1997 communication.  
The RO, in essence, accepted her April 1998 letter as a 
formal application to reopen.

Thus there was a pending claim in November 1997 that must be 
taken into account in applying 38 C.F.R. § 3.114 in the 
general framework of effective date determinations.  The 
basic provisions of the regulations applicable to effective 
date determinations are consistent as they provide for an 
effective date from the later of the date of receipt of 
claim, or when entitlement arose after final disallowance, 
except where otherwise provided.  

Here the reopened application for service-connected death was 
received several years after the effective date of the 
liberalizing regulation relied on.  Service connection for 
the fatal cardiovascular disease was based upon the veteran's 
POW status during World War II and the evidence received in 
1998.  

Thus the claim was granted under the liberalized regulation 
for which the effective date was August 24, 1993, and under 
the applicable regulations there was no basis for an earlier 
effective date for service connection.  See 59 Fed. Reg. 
35465, July 12, 1994, amending 38 C.F.R. §§ 3.309(c).

In summary, there was a pending claim earlier than April 
1998.  Under the circumstances, the application of 38 C.F.R. 
§ 3.114 and other applicable regulatory criteria to the 
evidence in determining the effective date allows the Board 
to find that DIC would be properly paid from the month 
immediately following the November 1996 effective date.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.114.  She seeks entitlement 
to coincide with the effective date established in the July 
1994 publication of the regulatory change, but given the 
facts of this case, there is no basis for entitlement earlier 
than November 1996.  Under section 3.114 the effective date 
could be no earlier than a year prior to the date of the 
reopened claim.  The Board believes the earlier effective 
date in November 1996 represents the correct application of 
38 C.F.R. § 3.114 and other applicable regulatory criteria to 
the evidence, and that there is no other basis for the Board 
to grant the benefit sought to 1993. 


ORDER

Entitlement to an effective date, for entitlement to DIC 
retroactive to November 17, 1996 is granted, subject to the 
regulations governing the payment of monetary awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

